 



Exhibit 10.24
FORM OF EXPEDIA, INC. RESTRICTED STOCK UNIT AGREEMENT
     THIS AGREEMENT, dated as of the award date (the “Award Date”) designated on
the Summary of Award referenced below, between Expedia, Inc., a Delaware
corporation (the “Corporation”), and the employee of the Corporation or one of
its businesses (the “Eligible Individual”) designated as receiving an award of
restricted stock units (the “Restricted Stock Units”) by the
Compensation/Benefits Committee of the Board of Directors of the Corporation (or
such other Committee as the Board may from time to time designate) (the
“Committee”).
     All capitalized terms used herein, to the extent not defined, shall have
the meanings set forth in the Corporation’s 2005 Stock and Annual Incentive Plan
(the “Plan”).
1. Award and Vesting of Restricted Stock Units
     (a) Subject to the provisions of this Agreement and to the provisions of
the Plan[, and subject to the satisfaction of performance goals approved by the
Committee], the Corporation hereby grants Restricted Stock Units to the Eligible
Individual pursuant to Section 7 of the Plan. Reference is made to the “Summary
of Award” that can be found on the Smith Barney Benefit Access System at
www.benefitaccess.com (or any successor system selected by the Corporation. Your
Summary of Award, which sets forth the number of Restricted Stock Units granted
to you by the Corporation and the Award Date (among other information), is
hereby incorporated by reference into, and shall be read as part and parcel of,
this Agreement.
     (b) Subject to the terms and conditions of this Agreement, the provisions
of the Plan, the Restricted Stock Units shall vest and no longer be subject to
any restriction (such period during which restrictions apply is the “Restriction
Period”):

          Vesting Date   Percentage of Total Award Vesting  
 
       
 
       
 
       
 
       

     (c) Notwithstanding the provisions of Paragraph 1(b), in the event the
Eligible Individual incurs a Termination of Employment by the Corporation for
Cause, or the Eligible Individual voluntarily incurs a Termination of Employment
within two years after any event or circumstance that would have been grounds
for a Termination of Employment for Cause, the Eligible Individual’s Restricted
Stock Units (whether or not

 



--------------------------------------------------------------------------------



 



vested) shall be forfeited and canceled in their entirety upon such Termination
of Employment, and the Corporation may cause the Eligible Individual,
immediately upon notice from the Corporation, either to return the shares issued
upon settlement of Restricted Stock Units that vested during the two-year period
after the events or circumstances giving rise to or constituting grounds for
such Termination of Employment for Cause or to pay to the Corporation an amount
equal to the aggregate amount, if any, that the Eligible Individual had
previously realized in respect of any and all shares issued upon settlement of
Restricted Stock Units that vested during the two-year period after the events
or circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e., the value of the Restricted Stock Units upon
vesting), in each case including any dividend equivalents or other distributions
received in respect of any such Restricted Stock Units.
     (d) In the event the Eligible Individual incurs a Termination of Employment
during the Restriction Period for any reason other than as set forth in
Paragraph 1(c), all remaining unvested Restricted Stock Units shall be forfeited
by the Eligible Individual and canceled in their entirety effective immediately
upon such termination.
     (e) For purposes of this Agreement, employment with the Corporation shall
include employment with the Corporation’s Affiliates (excluding InterActiveCorp
and its subsidiaries) and its successors. Nothing in this Agreement or the Plan
shall confer upon the Eligible Individual any right to continue in the employ of
the Corporation or any of its Affiliates or interfere in any way with the right
of the Corporation or any such Affiliates to terminate the Eligible Individual’s
employment at any time.
2. Settlement of Units
     As soon as practicable after any Restricted Stock Units have vested and are
no longer subject to the Restriction Period (or at such later date specified by
the Committee or in accordance with the election of the Eligible Individual, if
the Committee so permits), such Restricted Stock Units shall be settled. Subject
to Paragraph 8 (pertaining to the withholding of taxes), for each Restricted
Stock Unit settled pursuant to this Paragraph 2, the Corporation shall issue one
share of Common Stock for each vested Restricted Stock Unit and cause to be
delivered to the Eligible Individual one or more unlegended, freely-transferable
stock certificates in respect of such shares issued upon settlement of the
vested Restricted Stock Units. Notwithstanding the foregoing, the Corporation
shall be entitled to hold the shares issuable upon settlement of Restricted
Stock Units that have vested until the Corporation or the agent selected by the
Corporation to manage the Plan under which the Restricted Stock Units have been
issued (the “Agent”) shall have received from the Eligible Individual a duly
executed Form W-9 or W-8, as applicable.
3. Non-Transferability of the Restricted Stock Units
     During the Restriction Period and until such time as the Restricted Stock
Units are ultimately settled as provided in Paragraph 2 above, the Restricted
Stock Units shall not

 



--------------------------------------------------------------------------------



 



be transferable by the Eligible Individual by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise.
4. Rights as a Stockholder
     Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units. Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the Eligible Individual will be credited with
additional amounts for each Restricted Stock Unit equal to the dividend that
would have been paid with respect to such Restricted Stock Unit if it had been
an actual share of Common Stock, which amount shall remain subject to
restrictions (and as determined by the Committee may be reinvested in Restricted
Stock Units or may be held in kind as restricted property) and shall vest
concurrently with the vesting of the Restricted Stock Units upon which such
dividend equivalent amounts were paid. Notwithstanding the foregoing, dividends
and distributions other than regular quarterly cash dividends, if any, may
result in an adjustment pursuant to Paragraph 5, rather than under this
Paragraph 4.
5. Adjustment in the Event of Change in Stock; Change in Control
     In the event of (i) a stock dividend, stock split, reverse stock split,
share combination or recapitalization or similar event affecting the capital
structure of the Corporation (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Corporation or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units.
     In the case of Corporate Transactions, such adjustments may include,
without limitation (i) the cancellation of the Restricted Stock Units in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Restricted Stock Units, as determined
by the Committee or the Board in its sole discretion, (ii) the substitution of
other property (including, without limitation, cash or other securities of the
Corporation and securities of entities other than the Corporation) for the
shares of Common Stock underlying the Restricted Stock Units and (iii) in
connection with any Disaffiliation, arranging for the assumption of the
Restricted Stock Units, or the replacement of the Restricted Stock Units with
new awards based on other property or other securities (including, without
limitation, other securities of the Corporation and securities of entities other
than the Corporation), by the affected Subsidiary, Affiliate or division or by
the entity that controls such Subsidiary, Affiliate or division following such
Disaffiliation (as well as any corresponding adjustments to any Restricted Stock
Units that remain based upon securities of the Corporation).

 



--------------------------------------------------------------------------------



 



     The determination of the Committee regarding any such adjustment will be
final and conclusive and need not be the same for all Participants.
     Unless otherwise determined by the Committee, in the event of a Change in
Control, the provisions of Section 10 of the Plan shall apply.
6. Payment of Transfer Taxes, Fees and Other Expenses
     The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Eligible Individual in connection with the Restricted Stock Units, together with
any and all other fees and expenses necessarily incurred by the Corporation in
connection therewith.
7. Other Restrictions
     (a) The Restricted Stock Units shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the award of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
     (b) The Eligible Individual acknowledges that the Eligible Individual is
subject to the Corporation’s policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies), and, pursuant to these policies, if
the Eligible Individual is on the Corporation’s insider list, the Eligible
Individual shall be required to obtain pre-clearance from the Corporation’s
General Counsel prior to purchasing or selling any of the Corporation’s
securities, including any shares issued upon vesting of the Restricted Stock
Units, and may be prohibited from selling such shares other than during an open
trading window. The Eligible Individual further acknowledges that, in its
discretion, the Corporation may prohibit the Eligible Individual from selling
such shares even during an open trading window if the Corporation has concerns
over the potential for insider trading.
8. Taxes and Withholding
     No later than the date as of which an amount first becomes includible in
the gross income of the Eligible Individual for federal, state, local or foreign
income or employment or other tax purposes with respect to any Restricted Stock
Units, the Eligible Individual shall pay to the Corporation, or make
arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Corporation under
this Agreement shall be conditioned on compliance by the Eligible Individual
with this Paragraph 8, and the Corporation and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise

 



--------------------------------------------------------------------------------



 



due to the Eligible Individual, including deducting such amount from the
delivery of shares issued upon settlement of the Restricted Stock Units that
gives rise to the withholding requirement.
9. Notices
     All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
     If to the Eligible Individual: at the last known address on record at the
Corporation.
     If to the Corporation:
Expedia, Inc.
3150 139th Avenue S.E.
Bellevue, WA 98005
Attention: General Counsel
Facsimile: (425) 679-7251
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Eligible Individual consents to electronic
delivery of documents required to be delivered by the Corporation under the
securities laws.
10. Effect of Agreement
     Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Corporation.
11. Laws Applicable to Construction; Consent to Jurisdiction
     The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
     Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the state of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Eligible Individual

 



--------------------------------------------------------------------------------



 



hereby agrees and consents to the personal jurisdiction of said courts over the
Eligible Individual for purposes of the resolution of any and all such disputes.
12. Severability
     The invalidity or enforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
13. Conflicts and Interpretation
     In the event of any conflict between this Agreement and the Plan, the Plan
shall control. In the event of any ambiguity in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
     In the event of any (i) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System or successor
system) and this Agreement, the Plan and/or the books and records of the
Corporation or (ii) ambiguity in the Summary of Award (or any other information
posted on the Smith Barney Benefit Access System or successor system), this
Agreement, the Plan and/or the books and records of the Corporation, as
applicable, shall control.
14. Amendment
     The Corporation may modify, amend or waive the terms of the Restricted
Stock Unit award, prospectively or retroactively, but no such modification,
amendment or waiver shall impair the rights of the Eligible Individual without
his or her consent, except as required by applicable law, NASDAQ or stock
exchange rules, tax rules or accounting rules. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement. If the Company
makes a good faith determination that any compensation provided under this
Agreement is likely to be subject to the additional tax imposed by Section 409A,
the Company may, to the extent it deems necessary or advisable, modify this
Agreement, without the Eligible Employee’s consent, to reduce the risk that such
additional tax will apply, in a manner designed to preserve the material
economic benefits intended to be provided to the Eligible Employee under this
Agreement (other than any diminution of such benefit that may be attributable to
the time value of money resulting from a delay in the timing of payments
hereunder for a period of approximately six months or such longer period as may
be required).

 



--------------------------------------------------------------------------------



 



15. Headings
     The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
16. Counterparts
     This Agreement may be executed in counterparts, which together shall
constitute one and the same original.
17. Data Protection
     The Eligible Individual authorizes the release from time to time to the
Corporation (and any of its subsidiaries or affiliated companies) and to the
Agent (together, the “Relevant Companies”) of any and all personal or
professional data that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). Without limiting the
above, the Eligible Individual permits his or her employing company to collect,
process, register and transfer to the Relevant Companies all Relevant
Information (including any professional and personal data that may be useful or
necessary for the purposes of the administration of the Plan and/or this
Agreement and/or to implement or structure any further grants of equity awards
(if any)). The Eligible Individual hereby authorizes the Relevant Information to
be transferred to any jurisdiction in which the Corporation, his or her
employing company or the Agent considers appropriate. The Eligible Individual
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Eligible Individual has hereunto set the Eligible Individual’s hand.
Electronic acceptance of this Agreement pursuant to the Corporation’s
instructions to the Eligible Individual (including through an online acceptance
process managed by the Agent) is acceptable.

     
 
  EXPEDIA, INC.
 
   
 
   
 
  Name:
 
  Title:
 
   
 
  ELIGIBLE INDIVIDUAL
 
   
 
   

 